211 Ga. 142 (1954)
84 S.E.2d 46
AMERICAN GUARANTEE & LIABILITY INSURANCE COMPANY
v.
KRASNER.
18658.
Supreme Court of Georgia.
Argued September 13, 1954.
Decided October 14, 1954.
*143 Earle Norman, T. J. Long, for plaintiff in error.
Norman Krasner, pro se, D. W. Krasner, contra.
WYATT, Presiding Justice.
After a careful consideration of the record in this case and the decision made by the Court of Appeals (Krasner v. Harper, 90 Ga. App. 128, 82 S. E. 2d 267), we are of the opinion that that court did not err in reversing in part the judgment of the court below.
Judgment affirmed. All the Justices concur, except Almand, J., who dissents.